Citation Nr: 1441493	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11 15-055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, also claimed as lung spots, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  


FINDING OF FACT

The Veteran's current respiratory disorder did not have its onset in his active service; and it is not related to his active service, including his history of asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  



A letter of June 2010 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a May 2011 statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2011; the record does not reflect that this examination was inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection for a Respiratory Disorder

Legal Framework

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (1) evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307; and (2) present manifestations of the same chronic disease, or when a chronic disease is not present during service, evidence of continuity of symptomatology.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations. In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (holding that while the Veteran's claim had been properly developed and adjudicated, the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997).  Subsequently, the applicable provisions were amended.  The new guidelines were set forth at VA Adjudication Procedure Manual, M21-1MR, IV, Subpart ii, 1.H.29 (Dec. 13, 2005) (hereafter, M21-1).  An opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000). 

To this end, the RO did determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disabilities, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, IV, Subpart ii, 1.H.29 (July 20, 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence is in relative equipoise, in which case the Veteran wins, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran seeks service connection for a respiratory disability, claimed as lung spots, which he contends is related to in-service asbestos exposure. 

The results from an April 2011 VA examination show that the Veteran currently suffers from mild emphysema.  The current disability criterion is met.

In a June 2010 letter to the VA from a private physician, the doctor notes that the Veteran told him that "[he] was told in 1965 on discharge from the [m]ilitary [s]ervice that he had some white spots on his lungs."  In two June 2010 letters to the VA and one May 2011 letter to the VA, the Veteran stated that he did not have spots on his lungs before the military, but they were there after he left.  He contended that his in-service exposure to asbestos and chemical toxins from jet engine fumes and fighting fires caused these spots. 

Despite the Veteran's contentions, his service treatment records are silent as to any indication of lung or respiratory problems.  All in-service clinical evaluations and forms answered by the Veteran indicate that he was in good health coming into and leaving the military.  There is no evidence in the service treatment records or on his discharge examination reflecting that the Veteran was diagnosed as having spots on his lungs.  

That said, the Veteran was exposed to asbestos and other chemical toxins while on active duty.  The Veteran's personnel record indicates that he had two military occupations: airman and aviation structural mechanic.  The military occupation of aviation structural mechanic has a probable likelihood of exposure to asbestos.  The examiner from the April 2011 examination also concluded that the Veteran was probably exposed to asbestos.  There is no evidence of exposure to asbestos either before or after active service.  

In a May 2011 letter to the VA, the Veteran states that he was "exposed to the fumes of jet aircraft engines... smoke... [and] chemicals, including the chemicals used to make foam to fight the fires."  The Board finds credible the Veteran's lay observations about his work conditions as they match what would be expected given his military occupations.  The Veteran's lay statements and his probable exposure to asbestos meet the in-service incurrence criterion.

There is, however, no competent evidence that the Veteran's current disability is related to his active service.  

At a VA examination in April 2011, the examiner reviewed the Veteran's entire claim file and personal history, noting the Veteran's prior habit of smoking.  The examiner completed diagnostic tests and found the Veteran's bilateral lungs were clear; there were no consolidations, infiltrate, or masses noted; and his lungs were hyperextended, which is consistent with chronic obstructive pulmonary disease (COPD).  The examiner did find a reduction in DLCO.  

A June 2010 letter from a private doctor noted an x-ray done on June 8 revealed what appeared to be "small granulomas."  The VA examiner acknowledged that letter but noted that x-rays conducted in conjunction with the VA examination in April 2011 showed no spots on the Veteran's lungs or evidence of granulomas.

The examiner concluded that it is less likely than not that the Veteran's in-service asbestos exposure caused the Veteran's current respiratory disease of COPD; mild emphysema.  Rather, he found it more likely than not the Veteran's emphysema is related to his smoking history.

The examiner noted that there is no evidence in medical literature that relates asbestos exposure to COPD or emphysema.  He opined that, given the Veteran's smoking history and a lack of the three hallmark signs of asbestosis and interstitial lung disease, the reduction in DLCO found is related to emphysema .  

This opinion is highly probative.  The examiner obtained an accurate history, listened to the Veteran's assertions, reviewed all evidence in the claim file, laid a factual foundation, and provided well-reasoned bases for the conclusions reached.  

The other medical evidence of record does not support the Veteran's contention.  In a June 2010 letter, a private physician stated that the Veteran had small opacifications over the right lower lung that appeared to be small granulomas.  The doctor did not state that these were related to the Veteran's active service or to his history of asbestos and chemical exposure.  

The Veteran argues that his current disability is related to his active service; as a layman he is not competent, however, to offer a nexus opinion.   See Jandeau at 1377, FN. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); 38 C.F.R. § 3.159(a)(1).  

The Veteran argues that he has suffered from spots on his lungs or from a respiratory disability continuously since service.  However, the Veteran cannot establish service connection under a continuity of symptomatology framework, as his current disability is not a chronic disease.  The Veteran's disability is emphysema, a type of COPD.  Neither emphysema nor COPD are found in the list of diseases afforded this alternative path to service connection.  See 38 C.F.R. § 3.309(a).

The preponderance of the evidence is against the claim for service connection for a respiratory disability, also claimed as lung spots, to include exposure to asbestos; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a respiratory disability, also claimed as lung spots, to include as due to exposure to asbestos, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


